Title: From George Washington to Thomas Jefferson, 11 September 1780
From: Washington, George
To: Jefferson, Thomas


                        

                            
                            Sir
                            Head Quarters Bergen County 11th Septr 1780
                        
                        I am exceedingly obliged by your Excellency’s favor of the 3d. It has indeed relieved me from much anxiety,
                            as, from Genl Gates’s letter of the 20th Augt from Hillsborough, there was the greatest reason to apprehend that the
                            whole of the Maryland line and the troops which made a stand with them had been cut off. The
                            stroke, as it is, is severe; but the total loss of the regular troops, would have rendered the speedy assemblage of another
                            Army extremely difficult.
                        The loss of the Arms, which were thrown away by the Militia, is a most disagreeable circumstance at this time,
                            as we are much disappointed in the quantity expected in the Alliance Frigate lately arrived at Boston, she having brought
                            two thousand stand only. I am however happy to hear that the three thousand stand sent from Philada were yet on their
                            way to Virginia, as they will be nearly if not quite sufficient to arm the Levies for 18 Months and the old soldiers who
                            may be collected.
                        The Cloathing by the Alliance was as deficient of the expected quantity as that of the Arms. I mention this
                            circumstance, lest the Legislature, depending upon public importations, should relax in their endeavours to procure it by
                            their own means—Indeed should the whole of what has been spoken of arrive, it will be inadequate to our wants. 
                        In my letter of the 29th Augt which had not reached you I informed you of the objections which would be
                            made to shipping Tobacco to New York to supply the wants of our prisoners.
                        Your Excellency’s favor without date, accompanied by letters from the General Officers at Charlotteville
                            came safely to hand. I am sorry that they have so good ground to complain of the deficiency of provisions, but while they
                            make those representations, they ought to consider that we are upwards of one hundred thousand pounds Sterling in advance
                            upon that score, and that they either cannot or will not pay us one farthing.
                        Immediately upon hearing of the disaster near Campden I directed the additional Regiment of Maryland which
                            was on the march to join this Army to return and proceed to the southward. This Regt is raised for the War and by the
                            last returns amounted to above 400 Men.
                        I have accounts thro’ a variety of channels, that an embarkation is preparing at New York. They differ
                            materially as to numbers, but the prevailing opinion is, that they are either bound to Virginia or Carolina. The moment I
                            am more particularly informed, I will communicate the intelligence to your Excellency. In the mean time I think it would be
                            prudent to direct the removal of any public stores which may be upon navigable waters, and to make the arrangements which
                            may be necessary for defence in case such an event should take place.
                        There has been no alteration in the situation of things in this quarter or with the Fleet and Army of our
                            Ally since I had the honor of addressing you last.
                    